Citation Nr: 1444020	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include a left ankle disability that led to a left leg below the knee amputation.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In October 2012, the Veteran submitted evidence of a left leg below the knee amputation that he claims is a result of a left ankle condition that began on active duty.  In an October 2012 deferred rating decision, that claim was characterized as a claim for secondary service connection and also as a reconsideration of the Veteran's bilateral ankle disability claim.  The RO denied the secondary service connection claim in April 2013 and there is no indication that the Veteran filed a timely notice of disagreement with that rating decision.  In April 2014, the Board remanded the issue for a VA examination and opinion concerning the nature and etiology of the Veteran's bilateral ankle disability.  The appeal has been returned to the Board for further adjudication.  

The issue(s) of pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

A bilateral ankle disability, to include a left ankle disability that led to a left leg below the knee amputation, is not causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability, to include a left ankle disability that led to a left leg below the knee amputation, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the Veteran was notified in a letter dated November 2011.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

The Veteran contends that his current ankle disability, to include a left ankle disability that led to a left leg below the knee amputation, is the result of injuries he sustained on active duty while serving in Korea.  Specifically he reported that while on a patrol mission, his unit got shelled requiring him to jump from a truck to find cover.  When he jumped from the truck he landed on a large flat rock, injuring both of his ankles.  

The Veteran's service medical records show that on pre-induction examination in June 1952, his lower extremities were clinically normal.  An April 1954 separation examination showed the Veteran had third degree asymptomatic pes planus.  Service treatment records show no complaints of or treatment for an ankle condition.  

A May 2012 VA post-service treatment record shows that the Veteran injured his left ankle.  The same ankle was injured two years earlier when he tripped on a tree root.  That injury resulted in a fractured talus.  In 2012 the Veteran had a left ankle fusion.  After the ankle fusion the Veteran was instructed that he was not to bear weight on his ankle.  The Veteran did not follow the doctor's instructions and as a result he had failure of the fusion, the hardware became displaced and infected, and it was necessary to have a below the knee amputation in August 2013 due to gangrene.  

At a June 2014 VA examination the examiner noted that the Veteran's separation examination documented bilateral pes planus that was asymptomatic.  The Veteran had a prosthesis for the left lower leg and used a cane for balance.  The Veteran denied flare-ups or pain in the right ankle, and had full range of motion.  Imaging studies of the right ankle showed degenerative arthritis.  The examiner opined that the Veteran's development of degenerative arthritis of the ankles, was most likely solely due to his 49 year post service employment as a roofer.  The rationale provided was that the degenerative arthritis did not become severe until 2000, 46 years after separation from service and the Veteran maintained a successful career as a roofer for 49 years prior to retirement.  

As the Veteran's separation examination noted bilateral pes planus, the examiner also assessed the Veteran's current pes planus condition and whether it related to the Veteran's claimed ankle disability.  Imaging studies did not reveal pes planus, however, the examiner noted a weight bearing image would be necessary to accurately assess the patient for pes planus.  The Veteran denied any pain, swelling, or tenderness of the right foot due to pes planus.  The examiner opined that the Veteran's degenerative arthritis of the right ankle was less likely than not proximately due to or the result of the in-service diagnosis of pes planus.  The rationale provided was that the Veteran's pes planus was not symptomatic, the Veteran had not sought treatment for pes planus since discharge in 1954, and he had no loss of function due to pes planus as a roofer for 49 years.  

In view of the foregoing discussion, the Board concludes that the weight of the clinical evidence does not support the Veteran's claim for VA compensation for a chronic bilateral ankle disability, to include a left ankle disability that led to a left leg above the knee amputation, as being related to active service.  Notwithstanding his statements of onset of ankle pain in service and continuity of such symptoms thereafter, this assertion is contradicted by the clinical evidence contemporaneous with service, which shows that his lower extremities were normal on separation from active duty in April 1954, with the exception of a diagnosis of pes planus that was asymptomatic.  The Veteran's statements in this regard are therefore deemed to be non-credible for purposes of establishing continuity of bilateral ankle symptomatology since service, and a nexus between his current ankle/leg diagnoses and military service.  Subsequent post-service medical records also do not show treatment for the Veteran's ankle complaints earlier than 2003 and none of these present any objective opinion linking the ankle problems to active duty.  In this regard, the June 2014 VA examiner's opinion has unequivocally determined that the Veteran's current ankle/leg diagnoses and symptoms are unrelated to his period of military service and/or his in-service diagnosed pes planus.  Therefore, even conceding that the Veteran was exposed to the hardships of combat during active duty, the clinical evidence has nevertheless established no link between the injuries of such hardships and his current ankle disability, to include a left ankle disability that led to a left leg above the knee amputation.  Service connection for a bilateral ankle disability, to include a left ankle disability that led to a left leg above the knee amputation, is therefore denied.  As the weight of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that the Veteran asserts that his bilateral ankle disabilities are related to service, the Board notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), and as the specific question in this case regarding whether the currently diagnosed bilateral ankle condition is etiologically related to military service falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his ankle diagnosis to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to present probative nexus opinions linking an internal orthopedic disability to a period of active duty).  


ORDER

Service connection for a bilateral ankle disability, to include a left ankle disability that led to a left leg above the knee amputation, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


